Citation Nr: 1242619	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-21 366	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/being housebound.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to January 1971.  He served in Vietnam and received the Combat Infantryman Badge and Bronze Star Medal, among other decorations.

These matters are before the Board of Veterans' Appeals (Board) on appeal of ratings decision in February 2010, October 2011, and February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for hypertension, to include as secondary to PTSD, and entitlement to SMC based on the need for aid and attendance/being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a decision in December 2006, the Board denied the claim of service connection for hypertension; reconsideration of that decision has not been ordered.

2.  The additional evidence presented since the Board's decision in December 2006 relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's PTSD is manifested by serious symptoms with deficiencies in most of the areas of work, school, family relations, judgment, thinking, or mood; but without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The decision in December 2006 by the Board denying service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2012).

2.  The additional evidence presented since the Board's decision in December 2006 is new and material, and the claim of service connection for hypertension, to include as secondary to PTSD or coronary artery disease, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim for hypertension, further discussion here of compliance with the VCAA with regard to that issue is not necessary.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter in July 2011.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on the Veteran's employment and daily life. 

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini, 18 Vet. App. 112 (requirement of pre-adjudication VCAA notice); of Dingess, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores, 580 F.3d 1270 (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, as well as VA and private medical records.  In August 2011, the Veteran was afforded a VA examination. 

The Board has reviewed the report of the examination and finds the report adequate to decide the claims because the VA examiner considered the Veteran's history and described findings pertinent to the disability in sufficient detail so that the Board's decision is fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

At the examination, the Veteran reported for the first time that he was in receipt of Social Security benefits.  These are apparently age related inasmuch as he was 62 years old at the time of the examination.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

New and Material Evidence to Reopen

In a decision issued in December 2006, the Board denied service connection for hypertension, in part, on the grounds that the evidence did not establish that hypertension or any other cardiovascular disorder was related to service or service-connected disease or injury.

Board decisions are final when issued, unless the Chairman orders reconsideration of the decision.  Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004); 38 C.F.R. § 20.1100(a).  The Chairman has not ordered reconsideration of the December 2006 decision; hence, it is final.

Reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered by the Board in December 2006 consisted, in part, of service treatment records, a statement from the Veteran's private physician, Dr. Burge, dated in March 2005, containing the opinion that the Veteran's hypertension and heart disease were related to his service-connected PTSD, and a June 2004 VA examination report reflecting the opinion that the Veteran's coronary artery disease was not related to his PTSD.

The additional evidence consists, in pertinent part, of an additional statement from Dr. Burge, received by VA in March 2006, again stating the opinion that the Veteran's hypertension and coronary artery disease could be related to his PTSD and associated drinking.  Although this statement would have been constructively of record at the time of the Board's December 2006 decision, the RO did not forward the evidence to the Board and it was not considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that evidence in the custody of VA is constructively of record).  

The newly received evidence also includes a November 2010 VA medical opinion reflecting that the Veteran had ischemic heart disease, an April 2010 statement from the Veteran's attorney suggesting that the Veteran's hypertension might be related to ischemic heart disease, and a June 2011 decision of the RO awarding service connection for coronary artery disease and ischemic heart disease.  It further consists of an August 2011 VA examination report reflecting that the Veteran took Toprol for both hypertension and heart disease.  

For the limited purpose of reopening the claim, the credibility of this evidence is presumed.  Justus v. Principi, 3 Vet App 510 (1992).  The evidence relates to an unestablished fact necessary to substantiate the claim, that is, whether the hypertension is caused or aggravated by a service-connected disability, and the lack of such evidence was, in part, the basis for the previous denial of claim, this evidence is new and material under 38 C.F.R. § 3.156, and the claim for hypertension, to include as secondary to PTSD or coronary artery disease, is reopened.

Increased Rating
	
General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, the following applies:

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score from 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence. 38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The Veteran filed a claim for increase in July 2011.  At that time, he asserted that his PTSD contributed to his inability to work because, as a result of his disability, he had a hard time sleeping, concentrating, and getting along well with others.

He submitted private medical records, dated from November 2002 to June 2011, but these records reflect no treatment for PTSD.  VA treatment records dated from June 2010 to October 2011 also contain no reports of treatment for PTSD or any other mental health disorder.

On VA examination in August 2011, the Veteran was assigned a GAF score of 50.  It was indicated that the level of occupational and social impairment caused by the Veteran's mental disorder was occupational and social impairment with reduced reliability and productivity, rather than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, or total occupational and social impairment.

At the time of examination, the Veteran reported not socializing much, being married for 39 years with four children and three grandchildren, and becoming more socially isolated, irritable, and sleep disturbed since his previous PTSD examination in 2004.  He also reported increased beer drinking to assist relaxation to eight beers a day from four to eleven at night, with food.  

He indicated that he was more irritable with his wife when drinking, which was a stress on their marriage, but that his irritability was verbal and never physical.  He reported that his socialization and recreation was significantly constricted, and that is hobbies were primarily solitary, working on restoring an old car.  

The Veteran reported that he had worked for years in an auto body shop but was laid off due to other heath issues, and that he was now retired and on Social Security.  He reported that he had anger problems and verbal outbursts about once or twice a week, which was more than in 2004.  The Veteran further reported no legal or behavior problems lately, but that he was drinking more and had problems sleeping most nights, waking up with his heart pounding and sweating, and having four to five nightmares a month about Vietnam.  

The Veteran reported recurrent and distressing recollections and dreams of his in-service stressors, and acting or feeling as if the traumatic event were recurring.  He also reported psychological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, efforts to avoid activities, places or people that raised recollections of the trauma, and markedly diminished interest in participation in significant activities.  He further reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The Veteran was also noted to have had depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  However, he was noted not to have had the following: panic attacks; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; memory loss; flattened affect; circumstantial, circumlocutory, stereotyped, illogical, obscure or irrelevant speech; difficulty in understanding complex commands; impaired judgment or abstract thinking; gross impairment in thought processes or communication; difficulty or inability in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; obsessional rituals which interfered with routine activities; impaired impulse control, such as unprovoked irritably with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; or intermittent inability to perform activities of daily living.  

The VA examiner remarked that the Veteran reported worsening of his sleep, mood, irritability, and drinking, and drinking to assist sleep and anxiety, but that he clearly denied any suicidal intent or near attempts.  Regarding employability, the examiner stated that the Veteran's PTSD was discomforting and distracting, causing distress and some functional interference, but that this did not itself render him totally unemployable.  

In the Veteran's November 2011 notice of disagreement, his attorney pointed out that the GAF score of 50 was indicative of serious symptoms, and that the Veteran's symptoms were reported to include increased irritability, verbal outbursts, depressed mood, anxiety, suspiciousness, chronic sleep impairment, social isolation, mood disturbance, and lack of motivation.  

In September 2011, the RO granted entitlement to a total rating for compensation based on individual unemployability (TDIU).  It found that the PTSD and service connected heart disease would cause significant occupational impairment and that his work history and PTSD would make him a poor candidate for sedentary employment.

Analysis

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

While the VA examiner checked a box on the examination report indicating that the Veteran did not have deficiencies in most of these areas; the 2011 VA examination report shows that the Veteran was noted to have deficiencies in the areas of work, mood and family relationships.  The examiner did not specifically comment on whether there were deficiencies in the area of school, but the deficiencies noted in the area of work would likely carry over into efforts at schooling.  Accordingly, the examination report is read as showing deficiencies in most of the areas needed for a 70 percent rating.  Significantly, the examiner assigned a GAF indicative of serious disability and noted that this reflected a worsening in the disability since the last examination in 2004.

There is no evidence that contradicts the findings on the VA examination.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a 70 percent rating for PTSD are met.

The Veteran has remained married for over 39 years and apparently maintains relationships with his children and grandchildren.  Although the examiner assigned a GAF indicative of an inability to keep a job or have friends; he specifically opined that the Veteran was not totally unemployable and noted the Veteran's family relationships.  There is no other evidence indicating total social and occupational impairment.  Hence the evidence is against the grant of a 100 percent rating.  Because the weight of the evidence is against the grant of a rating in excess of 70 percent, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria under Diagnostic Code 9411 reasonably describe the disability level and the Veteran's symptomatology.  The Veteran's disability is manifested by social and occupational impairment.  These manifestations are specifically contemplated in the rating criteria.  Therefore consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Consequently, referral for extraschedular consideration for the service-connected disabilities is not required under 38 C.F.R. § 3.321(b)(1). 

The issue of entitlement of TDIU is an element of claims for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the Veteran has been granted entitlement to a TDIU.  The award was made effective in September 2008, the date the Veteran left his last full time employment.  He has not disputed the effective date.  Accordingly, further consideration of entitlement to TDIU is not warranted in conjunction with the claim for an increased rating for PTSD.

Ultimately, the criteria for a 70 percent rating for PTSD have been met.  The weight of the evidence is against a rating in excess of 70 percent.  There is no basis for staged rating of the Veteran's PTSD pursuant to Hart.  The benefit-of-the doubt doctrine has been applied as warranted.  See 38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has been presented, the claim for service connection for hypertension, to include as secondary to PTSD or coronary artery disease, is reopened, and to this extent only the appeal is granted.

An increased rating of 70 percent for PTSD is granted.



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Dr. Burge's opinions raise the possibility that hypertension is secondary to the service connected PTSD.  The opinion is not accompanied by any rationale and is; therefore, insufficient to serve as the basis for granting service connection.  Accordingly a new examination is required.

The agency of original jurisdiction has not adjudicated the claim for service connection on the merits.  It could be potentially prejudicial for the Board to adjudicate the claim on this basis in the first instance.  Bernard v. Brown, 4 Vet App 384 (1993).

Additionally, while a November 2009 letter regarding the Veteran's claim for service connection for hypertension provided notice of the criteria to establish service connection on a direct basis, it did not provide the Veteran with notice of how to establish service connection on a secondary basis.  Thus, the RO should send the Veteran adequate VCAA notice with regard to his claim for secondary service connection.

As the Veteran's claim for SMC based on the need for aid and attendance/being housebound is intertwined with his claim for service connection, a determination on the claim for SMC is deferred until the requested action is completed.

The Board notes that the RO attempted to schedule an examination in conjunction with the claim for special monthly compensation, but that the Veteran advised personnel at the VA medical center attempting to schedule the examination that he wished to cancel the appointment.  The Veteran and his representative are advised that an examination is needed to assess his entitlement to these benefits and that he should advise VA if is willing to report for the necessary examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding service connection for hypertension, including on a secondary basis.

2.  Provide the Veteran  with a VA examination to determine whether the claimed hypertension is related to service, including the service connected PTSD or heart disease.

The examiner should review the claims folder, including relevant records in Virtual VA.

The examiner should opine as to whether:

Current hypertension was proximately caused by PTSD or the service connected heart disease;

Current hypertension was aggravated (made permanently worse) by the service connected PTSD or service connected heart disease; if aggravation is found, the examiner should comment as to whether there is medical evidence created prior to the aggravation that establishes a baseline of hypertension prior to aggravation

Current hypertension is otherwise the result of a disease or injury in service.

The examiner should provide reasons for these opinions.  The opinion should comment on Dr. Burge's opinions; the Veteran's reports; and scientific or medical literature on the relationship between hypertension and PTSD or heart disease.

2.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains all information sought in this remand.

3.  If any benefit sought on appeal is denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


